Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a capturer and a controller in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Capturer will be interpreted to mean a camera or video camera, as recited in page 8 of the specification.
Controller will be interpreted to be element 100, and refers to a hardware device with a memory and a processor as recited on page 6 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Diedrich (US20180099663A1) and further in view of Katou (US20200180507A1) and Sawada (US20100030474A1).
Regarding claim 1, Diedrich teaches;
A vehicle (taught as a host vehicle, paragraph 0022), comprising: 
a capturer configured to detect a parking line in which the vehicle is parked (taught as image sensors determining borders of parking spots, paragraph 0046); 
a sensor (taught as local sensors, paragraph 0027) configured to detect an obstacle on at least one of a front side and a rear side of the vehicle, and to detect a target vehicle approaching from a rear lateral side of the vehicle (shown in Fig 2; local sensors configured to detect objects behind and in front of the host vehicle, paragraph 0028); and 
a controller (taught as a computing system, paragraph 0024) configured to determine a driving type of the vehicle based on parking line information detected by the capturer (taught as determining the context of the environment, such as lanes, parking spots and surface condition, paragraphs 0043-0046), the detected obstacle information, and the detected target vehicle information (taught as detecting the external entity speed, paragraph 0040), determine a risk of collision region of the vehicle based on the driving type (taught as producing a collision threat assessment, paragraph 0040). However, Diedrich does not explicitly teach; and determine an expected collision region between the vehicle and the target vehicle within the risk of collision region based on driving information of the vehicle and driving information of the target vehicle to change the driving control amount of the vehicle based on the expected collision region, wherein the controller is configured to set a predetermined weight to the parking line information, the obstacle information, or the detected target vehicle information, in order to determine the risk of collision region based on the weighted information.
Katou teaches; and determine an expected collision region between the vehicle and the target vehicle within the risk of collision region based on driving information of the vehicle and driving information of the target vehicle to change the driving control amount of the vehicle based on the expected collision region (taught as determining a collision risk region, abstract, and further modifying the region based on additional information such as the overlap region, Fig 10 S1009, and obstacles [berms], S1010, to determine collision risk, S1011; such that not all of the identified overlap region need be in the collision risk).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the collision recognition system as taught by Katou in the system taught by Diedrich to further improve the collision avoidance. As taught by Katou, additional information such as the obstacles [berm] and vehicle speed helps avoid unnecessary warnings by more accurately determining collision risk (paragraph 0153).
 However, Katou does not explicitly teach;
wherein the controller is configured to set a predetermined weight to the parking line information, the obstacle information, or the detected target vehicle information, in order to determine the risk of collision region based on the weighted information.
Sawada teaches; wherein the controller is configured to set a predetermined weight to the parking line information, the obstacle information, or the detected target vehicle information, in order to determine the risk of collision region based on the weighted information (taught as determining collision risk with a predetermined coefficient based on the type of obstacle, paragraph 0039).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the collision recognition system as taught by Sawada in the system taught by Diedrich to further improve the collision avoidance. As taught by Sawada, this allows for different reactions based on obstacle type (paragraph 0040).

Regarding claim 4, Diedrich as modified by Katou and Sawada teaches;
The vehicle according to claim 1 (see claim 1 rejection). However, Diedrich does not explicitly teach; wherein the controller is configured to determine the risk of collision region of the vehicle based on a steering angle of the vehicle that varies based on the driving type of the vehicle and a driving path of the target vehicle approaching from the rear lateral side of the vehicle, and wherein the driving path of the target vehicle is determined based on whether the obstacle is detected at the rear side of the vehicle.  
Katou teaches; wherein the controller is configured to determine the risk of collision region of the vehicle based on a steering angle (taught as a steering angle sensor, paragraph 0034, which is used in combination with the speed of the vehicle for collision risk determination, paragraph 0036) of the vehicle that varies based on the driving type of the vehicle (taught as varying determination of collision based on vehicle speed, paragraph 0153; while not explicitly designating a ‘type’, one’s maneuvers behave differently at different speeds for aspects such as turn radius) and 
a driving path of the target vehicle approaching from the rear lateral side of the vehicle, and wherein the driving path of the target vehicle is determined based on whether the obstacle is detected at the rear side of the vehicle (taught as the other vehicle traveling information recognition, paragraph 0068, and further depends on the state of an obstacle [berm] between the vehicle paths, as shown in Fig 10, S1016).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the collision recognition system as taught by Katou in the system taught by Diedrich to further improve the collision avoidance. As taught by Katou, additional information such as the obstacles [berm] and vehicle speed helps avoid unnecessary warnings by more accurately determining collision risk (paragraph 0153).

Regarding claim 5, Diedrich as modified by Katou and Sawada teaches;
The vehicle according to claim 1 (see claim 1 rejection). Diedrich further teaches; wherein the driving information of the vehicle includes an expected driving path of the vehicle and a driving speed of the vehicle (taught as predicting host vehicle behavior and deriving responses, paragraph 0040, such as the arrow shown in Fig 5, 200a), the driving information of the target vehicle comprises an expected driving path of the target vehicle and a driving speed of the target vehicle (taught as predicting future properties [speed, heading] of external entities, paragraph 0047), and the controller is configured to determine the expected driving path of the vehicle based on a steering angle of the vehicle (taught as predicting host vehicle behavior and deriving responses, paragraph 0040, such as the arrow shown in Fig 5, 200a), and determine the expected driving path of the target vehicle based on a change in the real-time position of the target vehicle detected by the sensor (taught as predicting future properties [speed, heading] of external entities, paragraph 0047).  

Regarding claim 6, Diedrich as modified by Katou and Sawada teaches;
The vehicle according to claim 1 (see claim 1 rejection). Diedrich further teaches; further comprising: a speed regulator configured to regulate a driving speed of the vehicle (taught as a computing system that controls the mechanical systems of a vehicle like acceleration, paragraph 0061), wherein when the expected collision region between the vehicle and the target vehicle within the risk of collision region is determined (taught as determining the driving path projected to intersect/collide paragraph 0073), the controller is configured to operate the speed regulator to decrease the driving speed at which the vehicle is being driven in the determined expected collision region (taught as controlling an evasive maneuver to reduce risk of collision or reduce differential velocity between the external vehicle, paragraph 0061).  

Regarding claim 7, Diedrich as modified by Katou and Sawada teaches;
The vehicle according to claim 1 (see claim 1 rejection). Diedrich further teaches; wherein when the expected collision region between the vehicle and the target vehicle within the risk of collision region is determined (taught as determining the driving path projected to intersect/collide paragraph 0073), the controller is configured to increase the driving braking amount of the vehicle within the determined expected collision region to greater than a predetermined value (taught as applying the brakes, paragraph 0073, where the automatic application would amount to more than 0).  

Regarding claim 8, Diedrich as modified by Katou and Sawada teaches;
The vehicle according to claim 1 (see claim 1 rejection). Diedrich further teaches; wherein when the expected collision region between the vehicle and the target vehicle within the risk of collision region is determined (taught as determining the driving path projected to intersect/collide paragraph 0073), the controller is configured to advance a collision warning time for the vehicle by a predetermined time (taught as issuing a warning, paragraph 0073, which effectively advances a warning to the present time).  

Regarding claim 9, Diedrich as modified by Katou and Sawada teaches;
The vehicle according to claim 1 (see claim 1 rejection). Diedrich further teaches; further comprising: 
a speed detector configured to detect a driving speed of the vehicle (taught as speed sensors paragraph 0027); and 
a steering angle detector configured to detect a rotation angle of a steering wheel of the vehicle (taught as a heading detection as part of the velocity, paragraph 0063; though not explicitly a steering angle sensor, one of ordinary skill in the art would think to use a steering angle sensor to detect the heading, paragraph 0063).  

Regarding claim 10, Diedrich as modified by Katou and Sawada teaches;
The vehicle according to claim 1 (see claim 1 rejection). Diedrich further teaches; wherein the obstacle includes other vehicles parked on at least one of the front side and the rear side of the vehicle (shown in Fig 8).  

Regarding claims 11 and 14-19, it has been determined that no further limitations exist apart from those addressed in claims 1 and 4-9 above. Therefore, claims 11 and 14-19 are rejected under the same rationale as claims 1 and 4-9 respectively.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Diedrich (US20180099663A1) as modified by Katou (US20200180507A1) and Sawada (US20100030474A1), and further in view of Inaba (US20210061263A1).
Regarding claim 2, Diedrich as modified by Katou and Sawada teaches;
The vehicle according to claim 1 (see claim 1 rejection). However, Diedrich does not explicitly teach; wherein the controller is configured to determine the driving type of the vehicle as a state in which the vehicle is parked in the detected parking line and is driven out of the parking line when the capturer detects the parking line in which the vehicle is parked and the sensor detects the obstacle and the target vehicle.  
Inaba teaches; wherein the controller (taught as an automatic driving control device, see Fig 2) is configured to determine the driving type of the vehicle as a state in which the vehicle is parked in the detected parking line and is driven out of the parking line when the capturer detects the parking line (taught as the surrounding information [obtained from a camera, paragraph 0030] indicating a parking space, paragraph 0040) in which the vehicle is parked and the sensor detects the obstacle and the target vehicle (taught as determining whether a parking space is detected, and proceeding to follow either parking trajectory or driving trajectories, as seen in Fig 6, S102, paragraph 0064).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driving type detection as taught by Inaba in the system taught by Diedrich in order to improve the assisted driving experience. As suggested by Inaba, transitioning between parking and driving modes can be uncomfortable to the driver (paragraph 0005), and such a distinction of driving types can help reduce unnecessary stoppage when parking (paragraph 0006).

Regarding claim 3, Diedrich as modified by Katou and Sawada teaches;
The vehicle according to claim 1 (see claim 1 rejection). However, Diedrich does not explicitly teach; wherein the controller is configured to determine the driving type of the vehicle as a state of driving and not parking when the capturer does not detect the parking line in which the vehicle was parked, the sensor does not detect the obstacle, and the sensor detects the target vehicle.  
Inaba teaches; wherein the controller is configured to determine the driving type of the vehicle as a state of driving and not parking when the capturer does not detect the parking line in which the vehicle was parked (taught as not detecting the parking space, Fig 6 S102), the sensor does not detect the obstacle, and the sensor detects the target vehicle (taught as determining whether a parking space is detected, and proceeding to follow either parking trajectory or driving trajectories, as seen in Fig 6, S102, paragraph 0064, which includes determination of collision risks to avoid obstacles, paragraph 0046).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driving type detection as taught by Inaba in the system taught by Diedrich in order to improve the assisted driving experience. As suggested by Inaba, transitioning between parking and driving modes can be uncomfortable to the driver (paragraph 0005), and such a distinction of driving types can help reduce unnecessary stoppage when parking (paragraph 0006).

Regarding claims 12-13, it has been determined that no further limitations exist apart from those addressed in claims 2-3 above. Therefore, claims 12-13 are rejected under the same rationale as claims 2-3 respectively.

Response to Arguments
The applicant argues on page 7 of the remarks that a capturer and a controller should not be interpreted under 112f. The examiner respectfully disagrees. Invocation of 112f revolves around the 3 pronged analysis, reproduced with an example for additional clarity below;
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; [for example, a capturer]
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; [for example, configured to]  and 
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. [for example, no structural limitations recited in the claim]
Essentially, invoking 112f calls one to look to the specification to provide definite structure for clarity. Thus, the invocation of 112f is sustained.

	
The applicant argues on pages 7 of the remarks that Jung is not prior art. The examiner agrees, and withdraws the previous rejection. However, a new rejection in view of Sawada is presented above. 
 

The applicant additionally argues on page 10 of the remarks that, by at least their dependency on allowable material, dependent claims 2-10 and 12-19 are also allowable. In light of the above rejection, this argument is rendered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662